Citation Nr: 1040298	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had military service from October 1988 to November 
2001.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By that rating action, the RO, in part, denied service 
connection for a left hip disorder and tinnitus.  The Veteran 
appealed the RO's November 2005 rating action to the Board.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board finds that it must remand the service connection claims 
on appeal for substantive development.  Accordingly, further 
appellate consideration will be deferred and this case remanded 
to the AMC/RO for action as described in the directives outlined 
in the indented paragraphs below.

The Veteran contends that he currently has a left hip disorder 
and tinnitus that are  etiologically related to his period of 
military service. 

Service treatment records (STRs) reflect that on one occasion 
(un-dated report), the Veteran indicated that he had had 
tinnitus.  On a June 1995 Medical Surveillance Questionnaire, the 
Veteran reported that from April 1992 to April 1995, he had 
worked around hazardous materials and had been issued earplugs.  
In September 1996, the Veteran sought treatment for left groin 
and hip pain that had been present for the previous two weeks.  A 
diagnosis of left hip and groin pain of an unknown origin was 
entered.  X-rays of the left hip were within normal limits.  An 
October 1997 Report of Medical History reflects that the Veteran 
indicated that he had had swollen or painful joints, arthritis 
rheumatism, or bursitis and bone, joint or other deformity.  On 
the reverse side of the report, the Veteran related that he had 
had left hip pain.  A June 2000 Periodic examination report 
reflects that the Veteran's lower extremities and ears were 
evaluated as "abnormal" and "normal," respectively.  In the 
Notes section of the report, the examiner indicated that the 
Veteran had had "bilateral" hip pain for ten-plus years.  On a 
Report of Medical History, dated in June 2000, the Veteran 
indicated that he was in "OK HEALTH" with the exception of, in 
part, "hip" pain.  He denied having any ear-related problems 
(hearing loss and recurrent ear infections).  The Veteran related 
that he had had swollen or painful joints and bone, joint or 
other deformity.  In the Physician's Summary section of the 
report, the examiner reported that the Veteran had had painful 
hips without evidence of any injury.   

Post-service private and VA medical do not contain subjective 
complaints or objective findings referable to the left hip or 
tinnitus.  While VA provided the Veteran with an examination in 
October 2005, it is unclear from a review of this report whether 
or not it was undertaken with a view towards determining the 
etiology of any currently present left hip disorder and tinnitus.  
(See October 2005 VA respiratory examination).  

In light of the above, the Board will request VA orthopedic and 
ear examinations for the purpose of providing medical opinions as 
to whether the Veteran currently has a left hip disorder and 
tinnitus that began during service or are etiologically related 
to any incident of service origin.  38 U.S.C.A. § 5103A(d) (West 
2002). 

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1. The AMC/RO will ascertain whether the 
Veteran has received any medical treatment 
for a left hip disorder and tinnitus that 
is not evidenced by the record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The AMC/RO should then obtain these 
records and associate them with the claims 
file.

2. Schedule the Veteran for a VA orthopedic 
examination.  

The following considerations will govern 
the examination:

a. The claims file must be made available 
to and thoroughly reviewed by the examiner 
in connection with the examination, and 
the examiner must acknowledge such receipt 
and review in any report generated as a 
result of the examination.
   
b. The examiner must review the Veteran's 
statements, as well as service treatment 
records, in conjunction with the 
examination.  Any special diagnostic 
studies deemed necessary must be 
performed.
   
c. After reviewing the records, examining 
the Veteran, and identifying all 
appropriate symptoms and diagnoses, the 
examiner must provide medical findings or 
opinions responsive to the following 
question:

Is any currently diagnosed left hip 
disorder(s), etiologically related to, or 
have its onset during, the Veteran's period 
of military service or within the initial 
post-service year?

In formulating the above-requested 
opinion, the examiner must comment on the 
following STRs:  

(i) September 1996 STR, reflecting that 
the Veteran had had left hip/groin pain 
for the previous two weeks.  X-rays of the 
left hip were normal.  An assessment of 
left hip and groin pain, etiology unknown 
was entered; 

(ii) An October 1997 Report of Medical 
History reflecting that the Veteran 
indicated that he had had swollen or 
painful joints, arthritis rheumatism, or 
bursitis and bone, joint or other 
deformity.  On the reverse side of the 
report, the Veteran related that he had 
had left hip pain;  

(iii) June 2000 Periodic examination 
report, reflecting that the Veteran's 
lower extremities were evaluated as 
"abnormal."  In the Notes section of the 
report, it was noted that the Veteran had 
had "bilateral" hip pain for ten-plus 
years; and,

(iv) In the Physician's Summary section of 
a January 2000 Report of Medical History, 
the examiner reported that the Veteran had 
had painful hips without evidence of any 
injury.   

The examiner must provide a rationale for 
his or her opinion, and indicate that a 
review of the claims file was conducted.

3. Schedule the Veteran for a VA ear 
examination, to be conducted by a qualified 
examiner. 

a. The claims file must be made available 
to and thoroughly reviewed by the examiner 
in connection with the examination, and 
the examiner must acknowledge such receipt 
and review in any report generated as a 
result of the examination.
   
b. The examiner must review the Veteran's 
statements, as well as service treatment 
records, in conjunction with the 
examination.  Any special diagnostic 
studies deemed necessary should be 
performed.
   
c. After reviewing the records, examining 
the Veteran, and identifying all 
appropriate symptoms and diagnoses, the 
examiner must provide medical findings or 
opinions responsive to the following 
question:

Does the Veteran have tinnitus that is 
etiologically related to, or had its onset 
during, the Veteran's period of military 
service or within the initial post-service 
year?  In formulating the above-requested 
opinion, the examiner must comment on 
service treatment records showing that the 
Veteran had, on one occasion, complained 
of tinnitus, and a June 1995 Medical 
Surveillance Questionnaire, wherein it was 
noted that from April 1992 to April 1995, 
he had worked around hazardous materials 
and had been issued earplugs.  

The examiner must provide a rationale for 
his or her opinion, and indicate that a 
review of the claims file was conducted.

4.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the scheduled orthopedic and ear 
examinations and to cooperate in the 
development of the service connection 
claims on appeal.  The consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for an examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

After the above has been completed, the 
AMC/RO should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the reviewer 
report and examination report, if any.  If 
any report does not include all test 
reports, special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing health care provider for 
corrective action.

5.  Thereafter, the AMC/RO should re- 
adjudicate the Veteran's claims for 
service connection for a left hip disorder 
and tinnitus in light of all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


